Citation Nr: 1009010	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-15 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an ear, nose and 
throat (ENT) condition due to a nasal fracture in service.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for an esophagus 
condition.

4.  Entitlement to service connection for a chronic lung 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision by the RO in Houston, 
Texas.  A video conference hearing was held before the 
undersigned Veterans Law Judge in January 2010.

Following the issuance of the May 2008 statement of the case, 
the Veteran's substantive appeal did not include the issue of 
service connection for a psychiatric disorder.  Accordingly, 
that issue is not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2009).

Additional evidence was received from the Veteran in October 
2009 and February 2010.  As the Veteran has waived initial RO 
review of this evidence, the Board will consider it.  
38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a lung disability, 
bilateral hearing loss, and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not have an ENT condition as a result of 
his active service.

2.  The Veteran currently has sinusitis which was neither 
incurred in nor aggravated by active service.

3.  The Veteran does not have an esophagus condition as a 
result of his active service.


CONCLUSIONS OF LAW

1.  An ENT condition was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Sinusitis was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

3.  An esophagus condition was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2006.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, a post-
adjudication May 2006 letter to the Veteran provided him 
notice of the rating criteria and effective date provisions 
that are pertinent to his claim.  

VA has obtained the available service treatment records, 
assisted the appellant in obtaining evidence, and afforded 
the appellant the opportunity to give testimony before the 
Board.  The National Personnel Records Center (NPRC), 
responding to a request for information from the VA, reported 
in October 2005 that the Veteran's records were fire-related, 
and provided copies of records dated in March and April 1954 
from the Surgeon General's Office (SGO) pertaining to the 
Veteran.  The Board notes that a VA examination has not been 
scheduled with respect to the claims decided herein.  
However, in the absence of a disease, injury or event in 
service and a current condition, a VA examination is not 
required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The record reflects that the Veteran's service treatment 
records are mostly unavailable.  In cases such as these, the 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claims was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

When VA is unable to locate a claimant's records, it should 
advise him to submit alternative forms of evidence to support 
his claim and should assist him in obtaining sufficient 
evidence from alternative sources. Washington v. Nicholson, 
19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992).  The Board observes that in the 
January 2006 letter, the Veteran was advised that his service 
treatment records were not available, and he was informed 
that he could submit alternative sources of evidence, include 
statements from service medical personnel; letters written 
during service; "buddy" certificates; and medical evidence 
following service.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


ENT Condition and Sinusitis

The Board notes that the Veteran's claim for service 
connection for sleep apnea was denied by the RO in its April 
2006 decision.  The Veteran was notified of this decision and 
he did not file a timely appeal as to this denial.  Hence, 
the April 2006 decision is final as to this issue, and the 
issue of service connection for sleep apnea is not before the 
Board.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.

The Veteran contends that during service, he broke his nose, 
which caused an ENT condition and sinusitis.  The Board notes 
that he has made conflicting statements as to the incident(s) 
in which he purportedly fractured his nose.  

By a statement dated in December 2005, the Veteran said that 
during service, he was forced to stand at attention for an 
extended period, while he was ill (which was later diagnosed 
as pneumonia).  He said that he passed out and fell down, 
breaking his nose in several places, fracturing his spine, 
tearing a rotator cuff, damaging his knees, and incurring 
abrasions on his knees, elbows and face.

At his January 2010 Board hearing, the Veteran testified that 
he broke his nose in service when someone punched him in the 
nose.  He also said he broke his nose four times (although it 
appears that he meant that his nose was fractured in four 
places).  He said he did not seek treatment for a broken nose 
in service, but sought treatment for this condition shortly 
after service.  Records of such post-service treatment are 
not on file.

Service treatment records and post-service medical records 
are negative for any disability of the ears (other than 
hearing loss and tinnitus, which are addressed separately) or 
throat.

The available service treatment records are negative for a 
nasal fracture and negative for a nose or sinus disability.  
On separation examination performed in January 1956, the 
Veteran's head, face, neck, scalp, ears, nose, sinuses, mouth 
and throat were all listed as clinically normal.

Post-service medical records are negative for treatment or 
diagnosis of a nose disability, an ENT condition, or 
sinusitis for approximately 40 years after separation from 
service.

Private medical records dated in 1998 and 1999 reflect that 
the Veteran was diagnosed with septal deviation, turbinate 
hypertrophy, and chronic rhinitis and had surgery for a 
deviated septum.  A May 1999 treatment note reflects that the 
Veteran's chief complaint was "sleep apnea/nose stuffed 
up," and that this complaint began two years prior.  The 
examiner noted that the Veteran had septal deviation and 
turbinate hypertrophy, and nasal congestion and blockage 
caused by using nasal spray.  The diagnostic impression was 
septal deviation and turbinate hypertrophy.  A May 1999 
consultation report by S.M.L., MD, reflects that the Veteran 
complained of sinus stuffiness or difficulty breathing 
through his nose.  Dr. L. diagnosed obstructive sleep apnea, 
and a deviated nasal septum, and recommended weaning him from 
4-Way Nasal Spray.  Records reflect that he underwent 
septoplasty with bilateral turbinate reduction in June 1999.

VA medical records dated from 2001 to 2007 reflect that the 
Veteran has been diagnosed with sinusitis.  A September 2001 
VA pain consult reflects that the Veteran presented for 
treatment of arthritis.  During the examination, he denied a 
history of prior head injury.  He also denied nasal discharge 
or sinus trouble.

At his January 2010 hearing, the Veteran testified that no 
doctors had told him that his sinusitis was related to his 
reported nasal fractures.

Although the Veteran has reported that he fractured his nose 
in service, the Board finds that his radically different 
reports of the manner in which his nose was fractured, the 
rather extensive list of injuries allegedly received when 
falling down from a standing position (see his December 2005 
statement), as well as his testimony that he never sought 
treatment for a broken nose in service, all cast doubt on the 
credibility of his reported in-service nasal fracture.  
Moreover, there is no medical evidence showing that a 
physician has diagnosed him with any disability as a residual 
of a nasal fracture.  In fact, his nasal congestion and 
blockage have been linked to his use of nasal spray.  There 
is no medical evidence linking any ENT condition or the 
current sinusitis with any incidents of service.

The Veteran is competent to testify as to symptoms such as a 
stuffy nose which are non-medical in nature, however, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis). 

The Board finds that the Veteran is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as opining that his current septal deviation, turbinate 
hypertrophy and sinusitis are causally related to service, 
including documented pharyngitis and/or pneumonia, or his 
reported in-service nasal fracture.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).   

The evidence of the passage of so many post-service years 
before documentation of any of the above conditions along 
with normal findings on the 1956 separation examination is 
persuasive evidence against continuity of symptomatology.  
See 38 C.F.R. § 3.303(b).  The long time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In summary, the record fails to show competent and probative 
evidence of a nasal fracture or a chronic ENT condition (to 
include sinusitis) in service or for many years thereafter, 
and the preponderance of the evidence is against a finding 
that these conditions are due to or aggravated by service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claims, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Esophagus Condition

There is no medical evidence in the file that the Veteran 
currently has an esophagus condition.  Despite requests for 
clarification, the Veteran has not specifically identified 
the nature of this claimed condition.

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the Veteran has contended that he has 
an esophagus condition due to a broken nose in service, 
service connection for an esophagus condition is not 
warranted in the absence of proof of a current disability.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
esophagus condition, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for an ENT condition is denied.

Service connection for sinusitis is denied.

Service connection for an esophagus condition is denied.



REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for a lung 
disability, bilateral hearing loss, and tinnitus.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although most of the Veteran's service treatment records are 
unavailable, SGO records reflect that he was treated for 
pharyngitis and primary atypical pneumonia in March and April 
1954.  On separation medical examination in January 1956, the 
Veteran's ears, lungs and chest were clinically normal, and a 
chest X-ray study was negative.  Whispered and spoken voice 
testing were 15/15.

Records on file reflect that after service, the Veteran 
worked in the construction field and for a refinery for many 
years, and that he smoked one pack of cigarettes daily for 
ten years, but had stopped smoking in the 1960s or 1970s.  
See April 2002 VA discharge summary and March 2003 VA history 
and physical.

Private medical records reflect that in October 1999, a chest 
X-ray study showed marked bilateral diffuse pleural 
thickening.  An active process could not be excluded.  An 
October 1999 chest computed tomography scan was performed due 
to history of cough and an abnormal chest X-ray study, and 
showed thickening of the pleural shadows, and the examiner 
opined that the possibility of pleural thickening on the 
basis of asbestos exposure could not be excluded.  Clinical 
correlation was recommended.

VA medical records dated in 2001 reflect that the Veteran has 
been diagnosed with mild to severe sensorineural hearing loss 
bilaterally, and that he has complained of tinnitus.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent 
to service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.

The Veteran contends that he has a chronic lung disability 
due to exposure to tear gas and phosgene in a gas chamber 
during basic training, and/or due to inhaled sand during sand 
storms in New Mexico.  Statements by the Veteran and his 
family and friends are to the effect that he has experienced 
several bouts of pneumonia since his pneumonia in service.  
He also contends that he incurred bilateral hearing loss and 
tinnitus due to noise exposure (primarily diesel engine 
noise) in service.  The Board finds that the Veteran's 
reports of noise exposure in service are credible.  To date, 
he has not been afforded a medical opinion in connection with 
the claims for service connection.  See McLendon, 20 Vet. 
App. at 79; 38 C.F.R. § 3.159(c)(4).  The Board finds that a 
VA examination should be performed to determine the etiology 
of any current lung disability, hearing loss, and/or 
tinnitus.

Pertinent ongoing VA and private medical records should also 
be obtained. 38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran and ask him to 
identify the private and VA facilities 
where he was treated for a lung 
disability, hearing loss, or tinnitus 
since service.  Obtain any of the 
Veteran's medical records not already on 
file and associate them with the claims 
file.  If any records are unavailable a 
notation to that effect should be made in 
the claims file.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed lung disability.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be performed.

Based on the examination and review of the 
record, the examiner should address 
whether it is at least as likely as not 
that any currently diagnosed lung 
disability is related to service.  

A complete rationale for any opinion 
offered must be provided.

3.  Schedule the Veteran for an 
audiological VA examination to determine 
the nature and likely etiology of any 
current bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review prior 
to the examination.  All necessary tests 
should be performed.  The examiner should 
obtain a history from the Veteran as to 
his noise exposure before, during, and 
after service.

Based on the examination and review of the 
record, the examiner should answer the 
following questions:

(a) Does the evidence of record show that 
the Veteran currently has bilateral 
hearing loss and/or tinnitus?  If the 
answer is yes, 

(b) is it at least as likely as not that 
the current disorder(s) had its/their 
onset in service?

The examination report should include the 
complete rationale for all opinions 
expressed.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, the 
AMC/RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


